 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Christine Cameron,                               No. CV-17-08082-PCT-JJT
10                  Plaintiff,                         ORDER
11    v.
12    Lowes Home Centers Incorporated, et al.,
13                  Defendants.
14
15          At issue is Defendant Lowe’s Home Centers, LLC’s Daubert Motion to Exclude
16   Testimony of Plaintiff’s Expert Gloria Shurman, Ph.D. (Doc. 154, Mot.), to which Plaintiff
17   Christine Cameron filed a Response (Doc. 167, Resp.), and Defendant filed a Reply
18   (Doc. 180, Reply). The Court finds this matter appropriate for decision without oral
19   argument. See LRCiv 7.2(f).
20   I.     LEGAL STANDARD
21          Rule 702 of the Federal Rules of Evidence tasks the trial court with ensuring that
22   any expert testimony provided is relevant and reliable. Daubert v. Merrell Dow Pharm.,
23   Inc., 509 U.S. 579, 589 (1999). “Evidence is relevant if it has any tendency to make a fact
24   more or less probable than it would be without the evidence and the fact is of consequence
25   in determining the action.” Fed. R. Evid. 401. The trial court must first assess whether the
26   testimony is valid and whether the reasoning or methodology can properly be applied to
27   the facts in issue. Daubert, 509 U.S. at 592–93. Factors to consider in this assessment
28   include: whether the methodology can be tested; whether the methodology has been
 1   subjected to peer review; whether the methodology has a known or potential rate of error;
 2   and whether the methodology has been generally accepted within the relevant professional
 3   community. Id. at 593–94. “The inquiry envisioned by Rule 702” is “a flexible one.” Id. at
 4   594. “The focus . . . must be solely on principles and methodology, not on the conclusions
 5   that they generate.” Id.
 6          The Daubert analysis is applicable to testimony concerning non-scientific areas of
 7   specialized knowledge. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999).
 8   However, the Daubert factors may not apply to testimony that depends on the knowledge
 9   and experience of the expert, rather than a particular methodology. United States v. Hankey,
10   203 F.3d 1160, 1169 (9th Cir. 2000) (citation omitted) (finding that Daubert factors do not
11   apply to police officer’s testimony based on 21 years of experience working undercover
12   with gangs). An expert qualified by experience may testify in the form of opinion if his or
13   her experiential knowledge will help the trier of fact to understand evidence or determine
14   a fact in issue, as long as the testimony is based on sufficient data, is the product of reliable
15   principles, and the expert has reliably applied the principles to the facts of the case. See Fed.
16   R. Evid. 702; Daubert, 509 U.S. at 579.
17          The advisory committee notes on the 2000 amendments to Rule 702 explain that
18   Rule 702 (as amended in response to Daubert) “is not intended to provide an excuse for an
19   automatic challenge to the testimony of every expert.” See Kumho Tire Co., 526 U.S. at
20   152. “Vigorous cross-examination, presentation of contrary evidence, and careful
21   instruction on the burden of proof are the traditional and appropriate means of attacking
22   shaky but admissible evidence.” Daubert, 509 U.S. at 595 (citation omitted).
23   II.    ANALYSIS
24          Defendant argues that Dr. Shurman’s opinion regarding Plaintiff’s psychological
25   condition is unreliable because her opinion is not based on reliable facts or methodology.
26   (Mot. at 9.) It contends that Dr. Shurman’s conclusion that the incident caused Plaintiff’s
27   need for therapy and treatment is speculative because Plaintiff had “pre-existing depression
28   and anxiety which was exacerbated by the incident.” (Mot. at 10–11.) Defendant also


                                                   -2-
 1   claims Dr. Shurman’s opinion is unreliable because she has a financial interest in the
 2   outcome of the case based on the expectation that she will continue to be Plaintiff’s treating
 3   therapist. (Mot. at 11–12.) In response, Plaintiff argues that Dr. Shurman’s testimony is
 4   reliable and grounded on facts obtained during therapy sessions with Plaintiff that explain
 5   the alleged psychological harm caused by alleged complex regional pain syndrome. (Resp.
 6   at 2–4.) It also argues that Dr. Shurman’s financial interest in the case is not a reason to
 7   render her opinion unreliable because there is a separate agreement for Plaintiff to pay for
 8   the treatment provided by Dr. Shurman. (Resp. at 4–5.)
 9          The Court finds that Dr. Shurman’s opinion is reliable regarding Plaintiff’s
10   proffered need for psychological therapy and treatment. Under Rule 703, “[a]n expert may
11   base an opinion on facts or data in the case that the expert has . . . personally observed.”
12   Furthermore, “[i]f experts in the particular field would reasonably rely on those kinds of
13   facts or data in forming an opinion on the subject, they need not be admissible for the
14   opinion to be admitted.” Fed. R. Evid. 703. When a court relies on Rule 703, “the
15   requirement that witnesses have personal knowledge of the matter to which they testify” is
16   relaxed. Claar v. Burlington Northern R. Co., 29 F.3d 499, 501 (9th Cir. 1994). More
17   importantly, under Rule 703 “an expert is permitted wide latitude to offer opinions.”
18   Daubert, 509 U.S. at 592.
19          Here, Dr. Shurman relies on facts she personally observed from Plaintiff during
20   therapy sessions, Plaintiff’s last recorded treatment in 1998, and Plaintiff’s lack of
21   treatment for approximately ten years prior to the incident at issue. (Doc. 154-1 Ex. 1,
22   Dr. Shurman’s Report; Mot. at 9–10.) It is reasonable for Dr. Shurman to opine on
23   Plaintiff’s potential psychological therapy and treatment needs because Rule 703 “permits
24   an expert to rely on inadmissible facts or data to base their conclusions or inferences” and
25   Dr. Shurman’s opinion can help the jury understand the severity of Plaintiff’s alleged
26   condition. Thompson v. Polaris Industries Inc., 2019 WL 2173965 at *12 (D. Ariz. May 17,
27   2019); see also U.S. v. Patterson, 819 F.2d 1495, 1507 (9th Cir. 1987) (finding that under
28   Rule 703 facts or data relied upon for expert testimony are admissible when they help the


                                                 -3-
 1   jury understand complex subject matter). At best, Defendant’s arguments go to the weight
 2   of the evidence and not its admissibility. See U.S. v. Vallejo, 237 F.3d 1008, 1021 (9th Cir.
 3   2001) (holding that treating psychologist’s expert testimony was admissible under Rule
 4   703 because opinion was based on years of psychological treatment of Defendant coupled
 5   with expert’s background in psychology).
 6          The Court also does not agree that Dr. Shurman’s alleged financial interest in the
 7   case renders her opinion unreliable. This case differs from Marbled Murrelet v. Babbitt,
 8   cited by Defendant, in that payments made to Dr. Shurman are for the purpose of treating
 9   Plaintiff and not to act on behalf of Plaintiff nor to advocate for her. See 880 F. Supp. 1343,
10   1363 (N.D. Cal. 1995). Defendant can cross-examine Dr. Shurman on any possible conflict
11   of interest.
12   III.   CONCLUSION
13          The Court finds that Dr. Shurman’s opinions regarding Plaintiff’s need for
14   psychological therapy and treatment are reliable and not precluded by a conflict of interest.
15          IT IS THEREFORE ORDERED denying Defendant’s Daubert Motion to
16   Exclude Plaintiff’s Expert, Dr. Gloria Shurman, Ph.D. (Doc. 154).
17          Dated this 26th day of June, 2019.
18
19                                           Honorable John J. Tuchi
                                             United States District Judge
20
21
22
23
24
25
26
27
28


                                                  -4-
